UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7734


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CLARENCE ROBERT BROWN, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:17-cr-00263-MOC-DCK-1)


Submitted: March 29, 2022                                          Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Robert Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Robert Brown, Jr., appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. Upon review, we discern no abuse of

discretion in the district court’s denial of Brown’s motion. See United States v. High, 997

F.3d 181, 185 (4th Cir. 2021) (stating standard of review). Accordingly, we affirm the

district court’s order. United States v. Brown, No. 3:17-cr-00263-MOC-DCK-1 (W.D.N.C.

Nov. 29, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2